Exhibit 10.5(e)

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 1st day of
November, 2012 (the “Effective Date”), by and between Masonite International
Corporation, a British Columbia corporation (the “Company”), and Robert E.
Lewis, an individual (the “Executive”).
WHEREAS, the Executive is currently employed as the Senior Vice President,
General Counsel and Corporate Secretary; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.Employment Agreement. On the terms and conditions set forth in this Agreement,
the Company agrees to continue to employ the Executive and the Executive agrees
to continue to be employed by the Company for the Term set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 26.


2.Term. The initial term of employment under this Agreement shall commence on
the Effective Date and continue until December 31, 2015 (the “Term”).


3.Position and Duties. During the Term, the Executive shall serve as the Senior
Vice President, General Counsel and Corporate Secretary of the Company. In such
capacity, the Executive shall have the duties, responsibilities and authorities
customarily associated with the position of Senior Vice President, General
Counsel and Corporate Secretary in a company the size and nature of the Company.
The Executive shall devote the Executive’s reasonable best efforts and full
business time to the performance of the Executive’s duties hereunder and the
advancement of the business and affairs of the Company and shall be subject to,
and shall comply in all material respects with, the policies of the Company and
the Company Affiliates applicable to the Executive; provided that the Executive
shall be entitled (i) to serve as a member of the board of directors of a
reasonable number of other companies, with the consent of the Company’s board of
directors (the “Board”), (ii) to serve on civic, charitable, educational,
religious, public interest or public service boards (including, without
limitation, and (iii) to manage the Executive’s personal and family investments,
in each case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder.


4.Place of Performance. During the Term, the Executive shall be based primarily
201 N. Franklin Street Suite 300, Tampa, Florida 33602.


5.Compensation and Benefits; Equity Awards.


(a)        Base Salary. During the Term, the Company shall pay to the Executive
a base salary (the “Base Salary”) at the rate of no less than $375,000 per
calendar year, less applicable deductions. The Base Salary shall be reviewed for
increase by the Board no less frequently than annually and shall be increased in
the discretion of the Board and any such adjusted Base Salary shall constitute
the “Base Salary” for purposes of this Agreement. The Base Salary shall be paid
in substantially equal installments in accordance with the Company’s regular
payroll procedures.

1

--------------------------------------------------------------------------------



(b)        Annual Bonus. The Executive shall be paid an annual cash performance
bonus (an “Annual Bonus”) in respect of each calendar year that ends during the
Term, to the extent earned based on performance against objective performance
criteria. The performance criteria for any particular calendar year shall be
determined in good faith by the Board, after consultation with the Company’s
Chief Executive Officer. Executive’s Annual Bonus for a calendar year shall
equal 50% of his annualized year-end Base Salary (provided that to the extent
that the Company is subject to Internal Revenue Code (“Code”) Section 162(m),
the Target Bonus shall be calculated based on 50% of the Executive’s Base Salary
at the commencement of the year (and not on the Executive’s annualized year-end
Base Salary)) (the “Target Bonus”) for that year if target levels of performance
for that year are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Board for that year when it
established the targets and performance criteria for that year). The Executive’s
Annual Bonus for a bonus period shall be determined by the Board after the end
of the applicable bonus period and shall be paid to the Executive when annual
bonuses for that year are paid to other senior executives of the Company
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates. In carrying out its functions under this
Section 5(b), the Board shall at all times act reasonably and in good faith.


(c)        Vacation; Benefits. During the Term, the Executive shall be eligible
for 20 vacation days annually, which shall be accrued and used in accordance
with the applicable policies of the Company. During the Term, the Executive
shall be eligible to participate in such medical, dental and life insurance,
retirement and other plans as the Company may have or establish from time to
time on terms and conditions applicable to other senior executives of the
Company generally. The foregoing, however, shall not be construed to require the
Company to establish any such plans or to prevent the modification or
termination of such plans once established.


(d)        Equity Awards. During the Term, the Executive will be eligible to
receive equity awards commensurate with the Executive’s role as an officer of
the Company as determined by the Board of Directors or the Compensation
Committee from time to time.


6.Expenses. The Company shall reimburse the Executive promptly for all expenses
reasonably incurred by the Executive in the performance of his duties in
accordance with policies which may be adopted from time to time by the Company
following presentation by the Executive of an itemized account, including
reasonable substantiation, of such expenses.


7.Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company and
the Executive acknowledge and agree that during the Executive’s employment with
the Company, the Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the affairs and business of the Company and the Company Affiliates.
The Executive agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of Confidential Information and to
protect the Company and the Company Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Executive
that would result in serious adverse consequences for the Company and the
Company Affiliates:


(a)        Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not use, disclose, copy or transfer any Confidential
Information other than as authorized in writing by the Company or within the
scope of the Executive’s duties with the Company as determined reasonably and in
good faith by the Executive. Anything herein to the contrary

2

--------------------------------------------------------------------------------



notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information, provided that prior to any such disclosure the Executive shall
provide the Company with reasonable notice of the requirements to disclose and
an opportunity to object to such disclosure and the Executive shall cooperate
with the Company in filing such objection; or (ii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive’s violation of this Section 7(a).


(b)        Materials. The Executive will use Confidential Information only for
normal and customary use in the Company’s business, as determined reasonably and
in good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event immediately after termination of Executive’s employment. The
Executive agrees to identify and return to the Company any copies of any
Confidential Information after the Executive ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer (provided all
Confidential Information has been removed), papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his compensation or relating to reimbursement of expenses,
information that may be needed for tax purposes, and copies of plans, programs
and agreements relating to his employment.


(c)        No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Company or the Company Affiliates (or who was
so employed within twelve (12) months prior to the Executive’s action) to
terminate or refrain from continuing such employment or to become employed by or
enter into contractual relations with any other individual or entity other than
the Company or the Company Affiliates, and the Executive shall not hire,
directly or indirectly, for himself or any other person, as an employee,
consultant or otherwise, any such person. Anything to the contrary
notwithstanding, the Company agrees that (i) the Executive’s responding to an
unsolicited request from any former employee of the Company for advice on
employment matters; and (ii) the Executive’s responding to an unsolicited
request for an employment reference regarding any former employee of the Company
from such former employee, or from a third party, by providing a reference
setting forth his personal views about such former employee, shall not be deemed
a violation of this Section 7(c); in each case, to the extent the Executive does
not encourage the former employee to become employed by a company or business
that employs the Executive or with which the Executive is otherwise associated
(including, but not limited to, association as a sole proprietor, owner,
employer, partner, principal, investor, joint venturer, shareholder, associate,
employee, member, consultant, contractor, director or otherwise).
(d)        Non-Competition.


(i)During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its subsidiaries, or performing any services that are performed by
the Company or its subsidiaries, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or its subsidiaries and any Customer or (C) associate (including, but not
limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise) with any Competitive Enterprise;
provided, however, that Executive may own, as a passive investor, securities of

3

--------------------------------------------------------------------------------



any such entity that has outstanding publicly traded securities so long as his
direct holdings in any such entity shall not in the aggregate constitute more
than one percent (1%) of the voting power of such entity. The Executive agrees
that, before providing services, whether as an employee or consultant, to any
entity during the Non-Compete Period, he will provide a copy of this Agreement
to such entity, and such entity shall acknowledge to the Company in writing that
it has read this Agreement. The Executive acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Company, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.


(ii)If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.


(e)        Conflicting Obligations and Rights. The Executive agrees to inform
the Company of any apparent conflicts between the Executive’s work for the
Company and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Company’s behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.


(f)         Enforcement. The Executive acknowledges that in the event of any
breach or threatened breach of this Section 7, the business interests of the
Company and the Company Affiliates will be irreparably injured, the full extent
of the damages to the Company and the Company Affiliates will be impossible to
ascertain, monetary damages will not be an adequate remedy for the Company and
the Company Affiliates, and the Company will be entitled to enforce this
Agreement by a temporary, preliminary and/or permanent injunction or other
equitable relief, without the necessity of posting bond or security, which the
Executive expressly waives. The Executive understands that the Company may waive
some of the requirements expressed in this Agreement, but that such a waiver to
be effective must be made in writing and should not in any way be deemed a
waiver of the Company’s right to enforce any other requirements or provisions of
this Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.



4

--------------------------------------------------------------------------------



8.
Termination of Employment.



(a)         Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Term under the following circumstances:


(i)Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;


(ii)By the Company. The Company may terminate the Executive’s employment:


(A)Disability. If the Executive shall have been substantially unable to perform
the Executive’s material duties hereunder by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for one hundred eighty (180) consecutive days or two hundred seventy (270) days
in any twenty four (24)-month period (a “Disability”) (provided, that until such
termination, the Executive shall continue to receive his compensation and
benefits hereunder, reduced by any benefits payable to him under any disability
insurance policy or plan applicable to him); or
(B)Cause. For Cause or without Cause;


(iii)By the Executive. The Executive may terminate his employment for any reason
or for no reason.


(b)         Expiration of Term. If the Term of this Agreement expires without
the parties renewing the Agreement or entering into a replacement agreement, the
employment of the Executive shall terminate upon the expiration of the Term.


(c)         Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than because of the Executive’s death and other
than a termination upon the expiration of the Term) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any dispute under Section 8(a)(ii)(A) as to
whether a Disability exists, and if requested by the Company, to submit to a
physical examination by a licensed physician selected by mutual consent of the
Company and the Executive, the cost of such examination to be paid by the
Company. The written medical opinion of such physician shall be conclusive and
binding upon each of the parties hereto as to whether a Disability exists and
the date when such Disability arose. This Section shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act and any applicable state or local laws.


(d)         Effect of Termination. Upon any termination of the Executive’s
employment with the Company, and its subsidiaries, the Executive shall resign
from, and shall be considered to have simultaneously resigned from, all
positions with the Company and all of its subsidiaries.

5

--------------------------------------------------------------------------------



9.
Compensation Upon Termination.



(a)         Death. If the Executive’s employment is terminated during the Term
as a result of the Executive’s death, this Agreement shall terminate without
further notice or any action required by the Company or the Executive’s legal
representatives. Upon the Executive’s death, the Company shall pay or provide to
the Executive’s representative or estate all Accrued Benefits, if any, to which
the Executive is entitled. Except as set forth herein, the Company shall have no
further obligation to the Executive (or the Executive’s legal representatives or
estate) under this Agreement.


(b)         Disability. If the Company terminates the Executive’s employment
during the Term, because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Company shall pay to the Executive all Accrued
Benefits, if any, to which the Executive is entitled. Except as set forth
herein, the Company shall have no further obligations to the Executive (or the
Executive’s legal representatives) under this Agreement.


(c)         Termination by the Company for Cause or by the Executive without
Good Reason. If, during the Term, the Company terminates the Executive’s
employment for Cause pursuant to Section 8(a)(ii)(B) or the Executive terminates
his employment without Good Reason, the Company shall pay to the Executive all
Accrued Benefits, if any, to which the Executive is entitled. Except as set
forth herein, the Company shall have no further obligations to the Executive
under this Agreement.


(d)         Termination by the Company without Cause or by the Executive with
Good Reason. Subject to Section 9(f) and Section 9(g), if the Company terminates
the Executive’s employment during the Term other than for Cause or Disability
pursuant to Section 8(a) or if the Executive terminates his employment hereunder
with Good Reason, (i) the Company shall pay the Executive (or the Executive’s
estate, if the Executive dies after such termination and execution of the
release but before receiving such amount) (A) all Accrued Benefits, if any, to
which the Executive is entitled, (B) a lump sum payment of an amount equal to a
pro rata portion (based upon the number of days the Executive was employed
during the calendar year in which the Date of Termination occurs) of the Annual
Bonus that would have been paid to the Executive if he had remained employed
with the Company based on actual performance, such payment to be made at the
time bonus payments are made to other executives of the Company but in any event
by no later than March 15 of the calendar year following the year that includes
the Executive’s Date of Termination and (C) continued payments of the
Executive’s Base Salary in accordance with the Company’s payroll policies in
effect on the Date of Termination for the twenty-four (24) month period
commencing upon the Executive’s Date of Termination; and (ii) the Executive and
his covered dependents shall be entitled to continued participation on the same
terms and conditions as applicable immediately prior to the Executive’s Date of
Termination for twelve (12) months in such medical, dental, and hospitalization
insurance coverage in which the Executive and his eligible dependents were
participating immediately prior to the Date of Termination.


(e)         Termination Upon Expiration of Term.  If the employment of the
Executive terminates as result of the expiration of the Term pursuant to Section
8(b), (i) the Company shall pay the Executive (or the Executive’s estate, if the
Executive dies after such termination and execution of the release but before
receiving such amount) (A) all Accrued Benefits, if any, to which the Executive
is entitled, and (B) continued payments of the Executive’s Base Salary in
accordance with the Company’s payroll policies in effect on the Date of
Termination for the twenty-four (24) month period commencing upon the
Executive’s Date of Termination; and (ii) the Executive and his covered
dependents shall be entitled to continued participation on the same terms and
conditions as applicable immediately

6

--------------------------------------------------------------------------------



prior to the Executive’s Date of Termination for twelve (12) months in such
medical, dental, and hospitalization insurance coverage in which the Executive
and his eligible dependents were participating immediately prior to the Date of
Termination.


(f)         Change in Control. This Section 9(f) shall apply if there is (i) a
termination of the Executive’s employment by the Employer other than for Cause
or Disability pursuant to Section 8(a) or by the Executive for Good Reason in,
each case, during the two (2)-year period after a Change in Control; or (ii) a
termination of the Executive’s employment by the Company prior to a Change in
Control, if the termination was at the request of a third party or otherwise
arose in anticipation of a Change in Control. To the extent a termination occurs
pursuant to clause (ii), the Executive shall receive the benefits described in
Section 9(d) in accordance with the terms thereof and any additional benefits
provided in this Section 9(f) shall be paid in accordance with the terms hereof;
provided that if a Change in Control subsequently occurs, the unpaid balance of
the benefits provided in Section 9(d) shall be provided in accordance with this
Section 9(f). If any such termination occurs, the Executive (or the Executive’s
estate, if the Executive dies after such termination and execution of the
release but before receiving such amount) shall receive benefits set forth in
Section 9(d), except that (1) in lieu of the continued payment of Base Salary
under Section 9(d)(i)(C), the Executive shall receive in a lump sum promptly
after the date of which the release referred to in Section 9(g) become
irrevocable an amount equal to two (2) multiplied by the sum of the Executive’s
Base Salary and the average amount of the Annual Bonuses, if any, that were
earned by the Executive for the two (2) calendar years immediately preceding the
year of the Date of Termination and (2) the Executive and his covered dependents
shall be entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination for twenty
four (24) months in such medical, dental, and hospitalization insurance coverage
in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination.


(g)         Liquidated Damages. The parties acknowledge and agree that damages
that will result to the Executive for termination by the Company of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under Section 9(d) or 9(f) (the “Severance
Payments”) shall constitute liquidated damages for any such termination. The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any other applicable benefit plan or compensation arrangement (including
equity-related awards), such liquidated damages shall be in lieu of all other
claims that the Executive may make by reason of any such termination of his
employment. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if the Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company in substantially the form attached on
Exhibit A hereto. Such release must be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following the
Executive’s Date of Termination. The Company shall deliver to the Executive the
appropriate form of release of claims for the Executive to execute within five
(5) business days of the Date of Termination.


(h)         Certain Payment Delays. Notwithstanding anything to the foregoing
set forth herein, to the extent that the payment of any amount described in
Section 9(d) or Section 9(f) constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A (as defined in Section 25 hereof), any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the

7

--------------------------------------------------------------------------------



sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.


(i)         No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company or its affiliates may have against
him for any reason.


10.
Certain Additional Payments by the Company.



(a)         Prior to an IPO. If it shall be determined that any benefit provided
to the Executive or payment or distribution by or for the account of the Company
to or for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) prior to the completion of an IPO would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
are incurred by the Executive with respect to such excise tax resulting from any
action or inaction by the Company (such excise tax, together with any such
interest and penalties, collectively, the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross‑Up Payment”) in an
amount such that after payment by the Executive of the Excise Tax and all other
income, employment, excise and other taxes that are imposed on the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
sum of (A) the Excise Tax imposed upon the Payments and (B) the product of any
deductions disallowed because of the inclusion of the Gross-up Payment in the
Executive’s adjusted gross income and the applicable marginal rate of federal
income taxation for the calendar year in which the Executive’s Gross-Up Payment
is to be made. Notwithstanding the foregoing provisions of this Section 10(a),
if it shall be determined that the Executive would be entitled to the Gross-Up
Payment, but that the Parachute Value of all Payments does not exceed an amount
equal to three hundred and ten percent (310%) of the Executive’s Base Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount; provided that such
reduction shall only be made if such reduction results in a more favorable
after-tax position for the Executive. If there is a reduction pursuant to this
Section 10(a) of the Payments to be delivered to the Executive, such Payments
shall be reduced to the extent necessary to avoid application of the excise tax
in the following order:  (i) any cash severance based on a multiple of Base
Salary or Annual Bonus, (ii) any other cash amounts payable to the Executive,
(iii) benefits valued as parachute payments, and (iv) acceleration of vesting of
any equity awards.
 
(i)Subject to the provisions of Section 10(a)(ii), all determinations required
to be made under this Section 10, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by the Company prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
change in the ownership or effective control (as defined for purposes of
Section 280G of the Code) of the Company, the Executive shall appoint another
nationally recognized accounting firm which is reasonably acceptable to the
Company to make the determinations required hereunder (which accounting firm
shall then be referred to as the

8

--------------------------------------------------------------------------------



Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 10, shall be paid by the Company to the Executive within five (5)
days of the receipt of the Accounting Firm’s determination but in any event by
the end of the year following the year in which the applicable tax is remitted.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that additional Gross-Up Payments shall be required to
be made to compensate the Executive for amounts of Excise Tax later determined
to be due, consistent with the calculations required to be made hereunder (an
“Underpayment”). If the Company exhausts its remedies pursuant to
Section 10(a)(ii) and the Executive is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.


(ii)The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that they desire to contest such claim,
the Executive shall:


(A)give the Company any information reasonably requested by the Company relating
to such claim;


(B)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;


(C)cooperate with the Company in good faith effectively to contest such claim;
and


(D)permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties incurred in connection
with such contest) and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.


(b) Following an IPO. Notwithstanding any provision of the Agreement to the
contrary, if any Payments the Executive would receive from the Company under the
Agreement or otherwise in connection with a Change in Control after the
completion of an IPO (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this Section 10(b), would be subject
to the excise tax imposed by Section 4999 of the Code, then the Executive will
be entitled to receive either (x) the full amount of the Payments or (y) a
portion of the Payments having a value equal to the Safe Harbor Amount,
whichever of (x) and (y), after taking into account applicable federal, state,
and local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by the Executive on an after-tax basis, of the greatest
portion of the Payments.  Any determination required under

9

--------------------------------------------------------------------------------



this Section 10(b) shall be made in writing by the Accounting Firm, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive.  For purposes of making the calculations required by this
Section 10(b), the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.  If there is a reduction pursuant to this Section 10(b) of the
Payments to be delivered to the Executive, such payments shall be reduced to the
extent necessary to avoid application of the excise tax in the following order: 
(i) any cash severance based on a multiple of Base Salary or Annual Bonus, (ii)
any other cash amounts payable to the Executive, (iii) benefits valued as
parachute payments, and (iv) acceleration of vesting of any equity awards.


(c)         Certain Definitions. The following terms shall have the following
meanings for purposes of Section 10.


(i)“Base Amount” means “base amount,” within the meaning of Section 280G(b)(3)
of the Code.


(ii)“IPO” means the completion of an underwritten offering of the Company’s
common shares to the public in the United States by means of a U.S. prospectus
included in a registration statement under the Securities Act of 1933, as
amended, other than on Form S-4 or Form S-8, where the securities are thereafter
listed on the New York Stock Exchange or on any other nationally recognized
stock exchange or active over-the-counter market.


(iii)“Parachute Value” of a Payment shall mean the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.


(iv)“Safe Harbor Amount” means $1.00 less than three (3) times the Executive’s
Base Amount.


11.Indemnification. During the Term and thereafter, the Company agrees to
indemnify and hold the Executive and the Executive’s heirs and representatives
harmless, to the maximum extent permitted by law, against any and all damages,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees)
as a result of any claim or proceeding (whether civil, criminal, administrative
or investigative), or any threatened claim or proceeding (whether civil,
criminal, administrative or investigative), against the Executive that arises
out of or relates to the Executive’s service as an officer, director or
employee, as the case may be, of the Company, or the Executive’s service in any
such capacity or similar capacity with an affiliate of the Company or other
entity at the request of the Company, both prior to and after the Effective
Date, and to promptly advance to the Executive or the Executive’s heirs or
representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Term and thereafter, the Company also shall provide the Executive
with coverage under its current directors’ and officers’ liability policy to the
same extent that it provides such coverage to its other executive officers. If
the Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith

10

--------------------------------------------------------------------------------



determines that there is an actual or potential conflict of interest between the
Company and the Executive in connection with the defense of a proceeding, the
Executive shall so notify the Company and shall be entitled to separate
representation at the Company’s expense by counsel selected by the Executive
(provided that the Company may reasonably object to the selection of counsel
within ten (10) business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense. This Section 11 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.


12.Attorney’s Fees.


(a)         General. Except as otherwise set forth in Section 12(b), in the
event the Executive prevails on any material issue in connection with any
controversy, dispute or claim which arises out of or relates to this Agreement,
any other agreement or arrangement between the Executive and the Company, the
Executive’s employment with the Company, or the termination thereof, then the
Company shall reimburse the Executive (and his beneficiaries) for any and all
costs and expenses (including without limitation attorneys’ fees and other
charges of counsel) incurred by the Executive (or any of his beneficiaries) in
connection with such controversy, dispute or claim.


(b)         Change in Control. Following a Change in Control, the Company shall
advance the Executive (and his beneficiaries) any and all costs and expenses
(including without limitation attorneys’ fees and other charges of counsel)
incurred by the Executive (or any of his beneficiaries) in resolving any
controversy, dispute or claim arising out of or relating to this Agreement, any
other agreement or arrangement between the Executive and the Company, the
Executive’s employment with the Company, or the termination thereof and which
arises out of or relates to an event that occurs within two (2) years following
a Change in Control; provided that the Executive shall reimburse the Company any
advances on a net after-tax basis to cover expenses incurred by the Executive
for claims brought by the Executive that are judicially determined to be
frivolous or advanced in bad faith.


13.Notices. All notices, demands, requests, or other communications which may be
or are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
(i)If to the Company:


Masonite International Corporation
201 N. Franklin Street
Suite 300
Tampa, FL 33602
Attention: General Counsel


with copies to:


Jonathan S. Henes
Kirkland & Ellis LLP
Citicorp Center
601 Lexington Ave.
New York, NY 10022

11

--------------------------------------------------------------------------------





(ii)If to the Executive:


3321 Elizabeth Court
Tampa, Florida 33629
        


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
14.Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.


15.Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21,
22, 24 and 25 hereof and this Section 15 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.


16.Assignment. The rights and obligations of the parties to this Agreement shall
not be assignable or delegable, except that (i) in the event of the Executive’s
death, the personal representative or legatees or distributees of the
Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


17.Binding Effect. Subject to any provisions hereof restricting assignment, this
Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.


18.Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.



12

--------------------------------------------------------------------------------



19.Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.


20.Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Florida (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply).


21.Dispute Resolution. Each of the parties hereto irrevocably and
unconditionally (a) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY COMPANY
AFFILIATE, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”) whether such Proceeding is based on contract, tort or
otherwise; (b) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his
or its address as provided in Section 13; and (c) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by applicable law.


22.Entire Agreement; Advice of Counsel. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive, there
being no representations, warranties or commitments except as set forth herein
and supersedes and replaces all other agreements or understandings related to
the subject matter hereof of, including, without limitation, any offer letter
that may have been provided to the Executive. The Executive acknowledges that,
in connection with his entry into this Agreement, he was advised by an attorney
of his choice on the terms and conditions of this Agreement, including, without
limitation, on the application of Code Section 409A (as defined below) on the
payments and benefits payable or to be paid to the Executive hereunder.


23.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.\


24.Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling; provided that any withholding
obligation arising in connection with the exercise of a stock option or the
transfer of stock or other property shall be satisfied through withholding an
appropriate number of shares of stock or appropriate amount of such other
property.


25.Section 409A.


(a)         The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to attempt to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably

13

--------------------------------------------------------------------------------



appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A. For the sake of clarity, the Company does not hereby agree to
indemnify the Executive for liabilities incurred as a result of Code Section
409A, it being understood, however, that this clarification shall not be
construed as a waiver by the Executive of any claim for damages for breach of
contract that are related to Code Section 409A.


(b)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 25(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day following the date of the “separation
from service”, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.


(c)         To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


(d)         For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.


(e)         Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

14

--------------------------------------------------------------------------------





26.
Definitions.



“Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus; (iii) any accrued and
unpaid vacation and/or sick days; (iv) any amounts or benefits owing to the
Executive or to the Executive’s beneficiaries under the then applicable benefit
plans of the Company (excluding any severance plan, program, agreement or
arrangement); and (v) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Date of Termination and
which are reimbursable in accordance with Section 6. Amounts payable under (A)
clauses (i), (ii) and (iii) shall be paid promptly after the Date of
Termination, (B) clause (iv) shall be paid in accordance with the terms and
conditions of the applicable plan, program or arrangement and (C) clause (v)
shall be paid in accordance with the terms of the applicable expense policy.
“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation); (ii) the Executive’s continued failure to substantially
perform his material duties hereunder after receipt of written notice from the
Company that specifically identifies the manner in which the Executive has
substantially failed to perform his material duties and specifies the manner in
which the Executive may substantially perform his material duties in the future;
(iii) an act of fraud or gross or willful material misconduct; or (iv) a
material breach of Section 7. For purposes of this provision, no act or failure
to act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Anything herein to the contrary notwithstanding, the Executive shall
not be terminated for “Cause” hereunder unless (A) written notice stating the
basis for the termination is provided to the Executive and (B) as to
clauses (ii), (iii) or (iv) of this paragraph, he is given fifteen (15) days to
cure the neglect or conduct that is the basis of such claim, to the extent
curable.
“Change in Control” means the occurrence of any one or more of the following
events to the extent such event also constitutes a “change in control event”
within the meaning of Section 409A of the Code:
(i)any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company) becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities;


(ii)any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) in one or
a series of related transactions during any twelve (12)-month period, directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;



15

--------------------------------------------------------------------------------



(iii)during any one (1)-year period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one (1)-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;


(iv)a merger or consolidation of the Company or a direct or indirect subsidiary
of the Company with any other company, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation (or the ultimate parent company of the Company or
such surviving entity); provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in subparagraphs
(ii) and (iii)) acquires more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities shall not constitute a Change
in Control; or


(v)the consummation of a sale or disposition of assets of the Company and/or its
direct and indirect subsidiaries having a value constituting at least forty
percent (40%) of the total gross fair market value of all of the assets of the
Company and its direct and indirect subsidiaries (on a consolidated basis)
immediately prior to such transaction, other than the sale or disposition of all
or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of the Company at the
time of the sale.


“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.
“Competitive Enterprise” means a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in the, the sale or
manufacture of entryway doors or door components or other products that are
manufactured and sold by the Company and its subsidiaries during the time the
Executive was employed by the Company or its subsidiaries, and does business
(the “Company’s Business”) (a) in the United States of America, (b) Canada or
(c) any other country where the Company or its subsidiaries operates facilities
or sells products, but only if the Executive had operational, financial
reporting, marketing or other responsibility or oversight for the facility or
business in the respective country. Notwithstanding the foregoing, in the event
an business enterprise has one or more lines of business that do not involve the
Company’s Business, the Executive shall be permitted to associate with such
business enterprise if, and only if, the Executive does not participate in, or
have supervisory authority with respect to, any line of business involving the
Company’s Business.
“Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic

16

--------------------------------------------------------------------------------



business plans or any proprietary or confidential information, documents or
materials in any form or media, including any of the foregoing relating to
research, operations, finances, current and proposed products and services,
vendors, customers, advertising and marketing, and other non-public,
proprietary, and confidential information of the Company or the Company
Affiliates. Notwithstanding anything to the contrary contained herein, the
general skills, knowledge and experience gained during the Executive’s
employment with the Company, information publicly available or generally known
within the industry or trade in which the Company competes and information or
knowledge possessed by the Executive prior to his employment by the Company,
shall not be considered Confidential Information.
“Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or its subsidiaries provided services or sold any products to
within a twelve (12) month period on, before or after the Executive’s Date of
Termination.
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Term by the Company
pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination; provided
that if the Executive is voluntarily terminating the Executive’s employment
without Good Reason, such date shall not be less than fifteen (15) business days
after the Notice of Termination; (iv) if the Executive’s employment is
terminated during the Term other than pursuant to Section 8(a), the date on
which Notice of Termination is given; or (v) if the Executive’s employment is
terminated pursuant to Section 8(b), the last day of the Term.
“Good Reason” means, unless otherwise agreed to in writing by the Executive, (i)
any material diminution or material adverse change in the Executive’s titles,
duties or authorities; (ii) a reduction in the Executive’s Base Salary or Target
Bonus or, prior to 2012, Executive’s Target Supplemental Bonus; provided that
the Executive’s Base Salary may be reduced by an aggregate amount equal to ten
percent (10%) of the Executive’s Base Salary in effect on the Effective Date
pursuant to across-the-board reductions to base salary applicable to all senior
executives of the Company and its subsidiaries; (iii) a material adverse change
in the Executive’s reporting responsibilities; (iv) the assignment of duties
substantially inconsistent with the Executive’s position or status with the
Company as of the date hereof; (v) a relocation of the Executive’s primary place
of employment to a location more than twenty five (25) miles further from the
Executive’s primary residence than the current location of the Company’s
offices; (vi) any other material breach of Sections 3, 5, 8, 10, 11, 12, 16 or
25 or any other agreement by the Company or any Company Affiliate; (vii) the
failure of the Company to obtain the assumption in writing of its obligations
under this Agreement by any successor to all or substantially all of the assets
of the Company within fifteen (15) days after a merger, consolidation, sale or
similar transaction in which such Agreement is not assumed by operation of law;
or (viii) any material diminution in the aggregate value of employee benefits
provided to the Executive on the Effective Date, provided, however, that if such
reduction occurs other than within the two (2) year period following a Change in
Control, the Executive shall not have Good Reason under this clause (viii) for
across-the-board reductions in benefits applicable to all senior executives of
the Company and its subsidiaries. In order to invoke a termination for Good
Reason, (A) the Executive must provide written notice within ninety (90) days of
the occurrence of any event of “Good Reason,” (B) the Company must fail to cure
such event within fifteen (15) days of the giving of such notice and (C) the
Executive must terminate employment within thirty (30) days following the
expiration of the Company’s cure period.

17

--------------------------------------------------------------------------------



“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four (24) months following the termination of the Executive’s
employment with the Company.


[Remainder of Page Intentionally Left Blank]





18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.


MASONITE INTERNATIONAL CORPORATION


By: /s/ Gail Auerbach         
            
Name: Gail Auerbach
Title: SVP, Human Resources


            


Robert E. Lewis


            
/s/ Robert E. Lewis             
            

19

--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE
I, Robert E. Lewis, in consideration of and subject to the performance by
Masonite International Corporation, a British Columbia corporation (together
with its subsidiaries, the “Company”), of its obligations under the Amended and
Restated Employment Agreement, dated as of November 1, 2012 (the “Agreement”),
do hereby release and forever discharge as of the date hereof the Company and
its respective affiliates and subsidiaries and all present, former and future
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its respective affiliates and subsidiaries and direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below. Terms used herein but not otherwise defined shall have the meanings given
to them in the Agreement.
1.
I understand that any payments or benefits paid or granted to me under Section 9
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 9 of the Agreement unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.



2.
Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross‑claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).



3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.



4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General


20

--------------------------------------------------------------------------------



Release. I acknowledge and agree that my separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).


5.
I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the above, I further acknowledge that I am
not waiving and am not being required to waive any right that cannot be waived
under law, including the right to file an administrative charge or participate
in an administrative investigation or proceeding; provided, however, that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Additionally, I am not waiving any right to the Accrued Benefits or claims for
indemnity or contribution.



6.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.



7.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



8.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.



9.
I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
The Company agrees to disclose any such information only to any tax, legal or
other counsel of the Company as required by law.



10.
Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self‑regulatory organization or governmental entity.




21

--------------------------------------------------------------------------------



11.
I hereby acknowledge that Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20,
21, 22, 24, and 25 of the Agreement shall survive my execution of this General
Release.



12.
I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.



13.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.



14.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(i)
I HAVE READ IT CAREFULLY;



(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



(v)
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;



(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;



(vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


22

--------------------------------------------------------------------------------





(viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



SIGNED:_________________________________
DATE: ________ __, ____











23